Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election of Species
Applicant’s election without traverse of Species B, claims 1-6, 8-10, 12-16, 19, and 20, in the reply filed on March 3, 2022 is acknowledged.  Claims 7, 11, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022.
Priority
This application repeats a substantial portion of prior Application No. 16/780,551, filed February 3, 2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. 
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
Paragraph 111 Line 6 could read, “…an outer perimeter of the upper rim 414, and lip 434.”
Paragraph 130 Lines 7-8 could read, “The fitting receptacles 547a, 547b include grooves ….”

Drawings
The drawings were received on October 19, 2020.  These drawings are objected to, because Figures 29-31 are different from the submission dates of August 11, 2020 and October 19, 2020.  In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” or “Replacement Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 310 [Figs. 1 and 15].  
The drawings are objected to because Ref. No. 363 [Fig. 31] appears to not point to a feature.
The drawings are objected to because Ref. No. 130b [Fig. 9] appears to be duplicated, pointing to the same feature.
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 objected to because of the following informality: the claim should have a period at the end.  See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 8-10, 12-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1 Line 2, and Claim 2 Line 2, the claim recites, “…a base extending between the lower rim ….”  This claim language is unclear as to what other feature the base extends with respect to the lower rim.
Re Claim 1 Line 7, and Claim 2 Line 8, and Claim 19 Line 4, the claims recite, “…an upper surface extending between the upper rim ….”  This claim language is unclear as to what other feature the upper surface extends with respect to the upper rim.
Claims 3-6, 8, 9, 12-16, and 20 are also rejected under §112(b) – indefiniteness as being dependent from rejected base claims 2 and 19 above, respectively.
Allowable Subject Matter
Claims 1-6, 8-10, 12-16, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Re Claim 1, the prior art discloses most of the claimed invention regarding beverage container systems with lids removably coupled to the vessel with the lid having an upper rim and a lower rim, having a grip and a nozzle extending from the lid.  However, the prior art does not expressly disclose a fitting comprising a resiliently compressible material positioned within the groove and projecting outwardly of the lid 
Re Claims 2 and 19, the prior art discloses most of the claimed invention regarding beverage container systems with lids removably coupled to the vessel with the lid having an upper rim and a lower rim, having a grip and a nozzle extending from the lid.  However, the prior art does not expressly disclose a fitting comprising a resiliently compressible material positioned along the lid sidewall configured to sealingly engage with an inner surface of the sidewall of the vessel when the lid is removably coupled over the interior volume of the vessel in an obvious manner to combine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736